— Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant pleaded guilty to criminal trespass in the third degree and two counts of petit larceny. The criminal trespass count and one petit larceny count stemmed from defendant’s unlawful presence at a gas station and his theft of some radiators from that station. He was sentenced to a 30-day imprisonment term on the criminal trespass count, a 3-year probation term on the related petit larceny count, and a 30-day imprisonment term on the separate unrelated petit larceny count, with all terms to run consecutively.
There is no merit to defendant’s contention that the imposition of consecutive sentences is unlawful. We perceive no statutory impediment to the imposition of consecutive sentences in this case.
We note, however, that the court directed defendant to repay the fees of assigned counsel as a condition of probation. There is no statutory authority for such a directive (see, Penal Law §§ 60.27, 65.10 [2] [g]; cf., People v Purcell, 161 AD2d 812; People v Appel, 141 AD2d 374, lv denied 72 NY2d 915). Because we cannot allow an invalid sentence to stand (see, People v Price, 140 AD2d 927, 928), we modify the judgment by vacating that portion of the sentence directing repayment of assigned counsel fees. (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Trespass, 3rd Degree.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.